Citation Nr: 1804729	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-11 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to an increased rating for diabetes mellitus type II, currently rated as 20 percent disabling.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

6.  Entitlement to a special home adaptation grant.

7.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, August 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2017, the Veteran, through his legal guardian, withdrew a previously requested Board hearing scheduled for January 2018.  38 C.F.R. § 20.704.


FINDING OF FACT

In December 2017, prior to the promulgation of a Board decision, the Veteran's spouse and legal guardian submitted correspondence on his behalf indicating that he wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's spouse, M.A., acting as legal guardian of the Veteran, submitted correspondence in December 2017, indicating that the Veteran wished to withdraw the instant appeal.  Accompanying the statement of withdrawal were court documents dated in August 2016 appointing M.A. as legal guardian of the Veteran, who was "incapacitated because of a mental condition" and, due to his "total incapacitation," he was "without the authority to exercise any rights or powers for himself."  Indeed, VA treatment notes dated as recently as June 2017 show that the Veteran was placed in a nursing home indefinitely, suffering from a neurocognitive disorder and was oriented to person or person and family only, and that his care was coordinated through his wife.

While acknowledging that the Veteran's wife is not the Veteran's authorized representative for VA purposes, the Board nevertheless finds that she is authorized to act on his behalf as his legal guardian.  In this regard, a guardian is "one who has the legal authority and duty to care for another's person or property, especially because of the other's infancy, incapacity or disability."  See Black's Law Dictionary 320 (3rd Pocket Ed. 2006).    

Thus, the Board finds that, as the Veteran's legally appointed guardian with the legal authority to care for the Veteran due to his mental incapacity, the Veteran's spouse is able to act in her representative capacity to manage the Veteran's pending claims for compensation benefits.  And, here, the Veteran's spouse has clearly demonstrated that, as the Veteran's legally authorized representative, the Veteran does not wish to further pursue appeal.   

Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to the issues of entitlement to: an increased rating for diabetes mellitus; service connection for hypertension, a psychiatric disorder, and tinnitus; automobile and adaptive equipment or adaptive equipment only; a special home adaptation grant; and, specially adapted housing.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for diabetes mellitus type II is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is dismissed.

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression, is dismissed.

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.

The appeal as to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only, is dismissed.

The appeal as to the issue of entitlement to a special home adaptation grant is dismissed.

The appeal as to the issue of entitlement to specially adapted housing is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


